Title: To John Adams from Hendrick W. Gordon, 10 September 1813
From: Gordon, Hendrick W.
To: Adams, John



Dear Sir,
Boston  10th  Sept  1813.

I have the honor to enclose you a hand bill containing a more particular account of the late engagement between the U.S. Brig Enterprize (built during your Administration,) and H. B. M. Brig Boxer, which ended in the capture of the latter—
While I congratulate you Sir, on an event so honourable to the character & skill of the American Tars, I have the pleasure of assuring you, that the worth & value of this class of citizens, begin to be appretiated. The hundred hands of the “British Briareus", is no security, against a brave people, fighting for “free trade & sailors Rights.”—
I am very respectfully / Dear Sir, your faithfull

H W Gordon.